Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered. 

Allowable Subject Matter
4.	Claims 1, 4, 6-7 and 9-18 are allowed.

5.	The following is an examiner’s statement of reasons for allowance:  

Applicant’s invention is drawn to communication devices and communication methods which are capable of suppressing a decrease in the communication efficiency while reducing the power consumption even in communication in which a plurality of wireless communication networks. 
wherein the PHY header includes mesh network information, and the mesh network information includes both uplink identification information and downlink identification information, and the uplink identification information is separate from the downlink identification information in the PHY header”. Also, the examiner submits that the above limitation is not taken alone but is viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Applicant’s independent claim 1 comprises a particular combination of elements, which are neither taught nor suggested by the prior art cited by the examiner.  Prior art does not anticipate nor render obvious the claimed invention as specifically presented in the independent claims. Independent claims 12, 17 and 18 are interpreted and allowed for the same reason as set forth above in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Merlin et al (US. Pub. No. 2015/0063190 A1) discloses methods and apparatus for multiple user uplink communication in a wireless network.  
Park et al. (US. Pub. No. 2017/0251432 A1) discloses a method and apparatus for operating based on a power save mode in a wireless local area network (WLAN). 
Asterjadhi et al. (US. Pub. No. 2016/0330685 A1) discloses techniques for performing an intra-frame operation based at least in part on identifiers in a wireless local area network (WLAN) physical layer header.

7.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/R.K.F/Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413